DETAILED ACTION
	This non-final rejection is responsive to communication filed April 11, 2019.  Claims 1-28 are pending in this application.  The present application is a 371 of PCT/CN2017/117580.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2019 and July 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  In the fourth paragraph of page 11, there are 2 instances where the detection terminal has a reference number of 101.  The examiner believes this is a typo and should be reference number 102.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed detection system does not necessarily include at least one hardware element.  In view of the specification, some embodiments of the cloud detection platform (Fig. 10) and detection terminal (Figs. 8 and 9) are a collection of modules and do not include any hardware elements.  The examiner suggests amending the claims to make it clear that the cloud detection platform and/or detection terminal necessarily include at least one hardware element.  Claims 2-11 are rejected as being dependent upon rejected claim 1.
Claims 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer readable storage medium is not limited to non-transitory media.  Given the broadest reasonable interpretation, the medium may include transitory media.  The specification states “the foregoing storage medium includes all kinds of media capable of storing program codes” (page 20), and then goes on to list examples of storage media.  However, the specification uses the language “or the like” which means the computer readable storage medium is not limited to those listed embodiments.  As such, the claim is not directed to a statutory manufacture.  The examiner suggest amending the claims to recite “a non-transitory computer readable storage medium.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soller et al. (US 2014/0297467 A1) (‘Soller’).

With respect to claims 1 and 12, Soller teaches a detection system and method, comprising a cloud detection platform (element 32 in Fig. 1; paragraph 28) and a detection terminal (element 20 in Fig. 1, paragraph 26), wherein a cloud public database (cloud library) (100 in Fig. 3) and a first user self-built library (my cloud library) (120 in Fig. 3) corresponding to a user are deployed on the cloud detection platform (paragraphs 50 and 53); 
the detection terminal is configured to, after it is determined that the user successfully logs in and the logging is not for the first time (members must first register and then login to access cloud services) (paragraphs 39, 40 and 59), send a database access request carrying features of a to-be-detected substance (food item, recipe, etc.) to the cloud detection platform, and receive a detection result returned by the cloud detection platform (client application requests services from cloud such as searching for food items and received result from cloud application) (paragraphs 26, 66-67); and 
the cloud detection platform is configured to receive the database access request sent by the detection terminal, detect the features of the to-be-detected substance based on the cloud application receives requests and searches libraries to obtain and return results) (Figs. 6 and 7, paragraphs 39, 40, 59, 66-67, and 72).

With respect to claim 22, Soller teaches a detection method, applied to a cloud detection platform (element 32 in Fig. 1; paragraph 28), wherein a cloud public database (cloud library) (100 in Fig. 3) and a first user self-built library (my cloud library) (120 in Fig. 3) corresponding to a user are deployed on the cloud detection platform (paragraphs 50 and 53);, and the detection method comprises: 
receiving a database access request carrying features of a to-be-detected substance sent by a detection terminal, wherein the database access request is sent by the detection terminal after determining that the user successfully logs in and the logging is not for the first time, and determining that a network connection is established with the cloud detection platform (client application requests services from cloud such as searching for food items and received result from cloud application) (paragraphs 26, 66-67); 
detecting the features of the to-be-detected substance based on the cloud public database and the first user self-built library to obtain a detection result; and returning the detection result to the detection terminal  (cloud application receives requests and searches libraries to obtain and return results) (Figs. 6 and 7, paragraphs 39, 40, 59, 66-67, and 72).


the cloud public database comprises a cloud official database and a first enterprise self-built library (paragraphs 53 and 56-59); and 
the local public database comprises a local official database and a second enterprise self- built library, wherein the cloud official database comprises the local official database, and the first enterprise self-built library is the same as the second enterprise self-built library (paragraphs 53 and 56-59).

With respect to claim 24, Soller teaches the detection method according to claim 23, wherein before receiving the database access request carrying the features of the to-be-detected substance sent by the detection terminal, the detection method further comprises: 
receiving a downloading request sent by the detection terminal, selecting a part of items from the cloud public database to return to the detection terminal as the local public database, and/or, returning the first user self-built library to the detection terminal as the second user self- built library, wherein the downloading request is sent by the detection terminal after the user successfully logs in for the first time and establishing the network connection with the cloud detection platform (Soller, paragraphs 29, 40 and 56).


With respect to claim 25, Soller teaches a detection terminal, comprising: at least one processor (paragraph 26) ; and a memory and a communication component (paragraph 26), which are in communication connection with the at least one processor, and the communication component receiving and/or sending data under the control of the processor, wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to execute the detection method according to claim 12 (see rejection of claim 12 above).

With respect to claim 26, Soller teaches a detection terminal, comprising: at least one processor (paragraph 26) ; and a memory and a communication component (paragraph 26), which are in communication connection with the at least one processor, and the communication component receiving and/or sending data under the control of the processor, wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to execute the detection method according to claim 22 (see rejection of claim 22 above).

With respect to claim 27, Soller teaches a computer readable storage medium storing a computer program (paragraph 70), wherein the computer program executes the detection method according to claim 12 when being executed by a processor (see rejection of claim 12 above).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-11, 13-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Soller in view of Novak et al. (US 2014/0324777 A1) (‘Novak’).

With respect to claims 2 and 13, Soller teaches wherein a local public database (162 in Fig 3) and a second user self-built library (162 in Fig. 3) corresponding to the user are deployed on the detection terminal, the cloud public database comprises the local public database, and the first user self- built library and the second user self-built library corresponding to the same user are same (local and cloud libraries and databases may be uploaded/downloaded or exchanged between the cloud library 100, My Cloud Library 120, and the local databases 162) (paragraph 56); and

Soller does not explicitly teach the detection terminal is further configured to, after the failure of sending the database access request, detect the features of the to-be-detected substance based on the local public database and the second user self-built library deployed on the detection terminal to obtain the detection result.
Novak teaches the detection terminal is further configured to, after the failure of sending the database access request (paragraph 71), detect the features of the to-be-detected substance based on the local public database and the second user self-built library deployed on the detection terminal to obtain the detection result (when client is offline, i.e. DB request to cloud will fail, a local database is searched) (paragraphs 4 and 97-99).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the searching (detecting) of local database of Soller to be performed in response to a failure when searching cloud platform because Soller teaches searching both local and cloud applications and exchanging data between both.  Therefore, it would be obvious to search the local database when the cloud is not available so that clients always have ability to search data, even when offline from remote storage (Novak, abstract).  This improves user experience.

With respect to claims 3 and 14, Soller in view of Novak teaches wherein the cloud public database comprises a cloud official database and a first enterprise self-built library; and 

With respect to claims 4 and 15, Soller in view of Novak teaches wherein the detection terminal is further configured to: after the user successfully logs in for the first time and establishes a network connection with the cloud detection platform (paragraphs 39, 40 and 59), send a downloading request to the cloud detection platform, and receive the local public database and/or the second user self-built library returned by the cloud detection platform according to the downloading request (Soller, paragraphs 29, 40 and 56; Novak, paragraph 51); and the cloud detection platform is further configured to: receive the downloading request sent by the detection terminal, select a part of items from the cloud public database to return to the detection terminal as the local public database, and/or, return the first user self-built library to the detection terminal as the second user self-built library (Soller, paragraphs 29, 40 and 56; Novak, paragraph 51).

With respect to claims 5 and 16, Soller in view of Novak teaches wherein the detection terminal is further configured to: update the second user self-built library after determining that the user successfully logs in, and send first update information to the cloud detection platform when establishing the network connection with the cloud detection platform, wherein 
the cloud detection platform is further configured to: receive the first update information sent by the detection terminal, and update the first user self-built library according to the updated items carried in the first update information (Soller, paragraphs 51, 54, and 56; Novak, paragraphs 68 and 90).

With respect to claims 7 and 18, Soller in view of Novak teaches wherein an offline self-built library bound with the detection terminal is further deployed on the detection terminal; the detection terminal is further configured to: 
update the offline self-built library according to the user operation after determining that the user does not log in; and update the second user self-built library according to the update information of the offline self-built library after determining that the user successfully logs in, and send second update information to the cloud detection platform in the case of establishing the network connection with the cloud detection platform, wherein the second update information carries the updated items in the second user self-built library (Soller, paragraphs 29, 40, 51, 54 and 56; Novak, paragraphs 51, 68, 90, and 97-99); and 
the cloud detection platform is further configured to: receive the second update information, and update the first user self-built library according to the second update information (Soller, paragraphs 29, 40, 51, 54 and 56; Novak, paragraphs 51, 68, 90, and 97-99).


the cloud detection platform is further configured to: receive the third update information, and update the first enterprise self-built library according to the third update information (Soller, paragraphs 29, 40, 51, 54 and 56; Novak, paragraphs 51, 68, 90, and 97-99).

With respect to claims 9 and 20, Soller in view of Novak teaches wherein the detection terminal is further configured to: 
obtain items selected by the user from the second user self-built library after determining that the user successfully logs in and that the user is the authorized user (Soller, paragraphs 39, 48, 53 and 59) of the first enterprise self-built library and the second enterprise self-built library, update the second enterprise self- built library according to the selected items in the case of establishing the network connection with the cloud detection platform, and send fourth update information to the cloud detection platform, wherein the fourth update 
the cloud detection platform is further configured to: receive the fourth update information, and update the first enterprise self-built library according to the fourth update information (Soller, paragraphs 29, 40, 51, 54 and 56; Novak, paragraphs 51, 68, 90, and 97-99).

With respect to claims 10 and 21, Soller in view of Novak teaches wherein the detection terminal is further configured to: set the items selected by the user from the second user self-built library as a hidden state or delete the items (paragraphs 16, 39-40, 58-59).

With respect to claim 11, Soller in view of Novak teaches, wherein the cloud detection platform is further configured to: send the third update information to other detection terminals that belong to the same group as the detection terminal, and the other detection terminals update the respective second enterprise self-built libraries according to the third update information (Soller, paragraphs 29, 40, 51, 54 and 56; Novak, paragraphs 51, 68, 90, and 97-99).

Claims 6 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Soller in view of Novak as applied to claims 5 and 16 above, and further in view of Gupta et al. (US 9,607, 058) (‘Gupta’).

With respect to claims 6 and 17, Soller in view of Novak teaches updating libraries to cloud platform.
Soller in view of Novak does not explicitly teach after updating and before sending the first update information, if a logout operation of the user is detected, prompt the user that items that are not updated to the cloud detection platform exist in the second user self-built library.
Gupta teaches after updating and before sending the first update information, if a logout operation of the user is detected, prompt the user that items that are not updated to the cloud detection platform exist in the second user self-built library (column 76 lines 31-39).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the update operation of Soller and Novak to provide a warning message is a user attempts to log out as taught by Gupta to ensure that a user is aware of the status of the update and does not logout before update is complete, thereby ensuring accurate and up to date data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 4, 2021